DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/5/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 2-15 are objected to because of the following informalities:
In the preamble of claims 2-15, “The tool” should read “The needle shield removal tool” to provide proper antecedent basis.
On line 2 of claim 13, line 2 of claim 14, line 2 of claim 15, and line 3 of claim 15, “the tool” should read “the needle shield removal tool” to provide proper antecedent basis.
On lines 1-2 of claim 9, “the edge” should read “an edge” to provide proper antecedent basis. 
On line 2 of claim 9, “the end” should read “an end” to provide proper antecedent basis.
On line 1 of claim 15, “needle guard body” should read “needle guard” to provide proper antecedent basis.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“biasing member” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 7, 10-12, and 15 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 4,887,998; hereafter Martin).
In regard to claim 1, Martin discloses a needle shield removal tool (32) for use with a needle stick safety device (17, 25) for a syringe (13), the needle stick safety device including a main body (17) for receiving the syringe, a removable needle shield (35) associated with the main body, and a needle guard (25) slidably engaged with the main body and biased in a distal direction by a biasing member (27), said needle shield removal tool comprising a covering (the elongate sidewalls of 32) positionable over the needle shield and removably coupled to the main body (see Figures 4-5), wherein the needle shield removal tool is configured to retain the needle guard against the bias of the biasing member in a proximal position and wherein removal of the needle shield removal tool results in the transition of the needle guard from the proximal position to an extended position (the examiner notes that the needle stick safety device, syringe, main body, removable needle shield, needle guard, and biasing member are functionally recited; 32 is capable of being positioned against element 25 and removed therefrom to allow the needle guard to move distally).  
In regard to claim 1, (interpretation 2) the examiner notes that a second interpretation could be that element (25) is the needle removal tool.  Element 25 includes a covering (the elongate sidewalls of 25) positionable over a needle shield (37) and removably coupled to a main body (17), wherein the needle shield removal tool (25) is configured to retain the needle guard (35) against the bias of the biasing member (27) in a proximal position and wherein removal of the needle shield removal tool (25) results 
In regard to claim 2, (see interpretation 2) Martin discloses including barbs (29) configured for cooperating with barb retention windows on the main body (barb retention windows and main body are functionally recited).
In regard to claim 3, (see interpretation 2) Martin discloses wherein the barbs (29) project outwardly at a proximal end (either side of 29 project inwardly or outwardly from 25) of the needle shield removal tool (25) and mate with the barb retention windows of the main body.
In regard to claim 4, (see interpretation 2) Martin discloses including an inwardly extending capture lip (the inwardly projecting side of 29) located at the proximal end of the needle shield removal tool for engaging a proximal end surface of the needle shield upon removal of the needle shield removal tool (needle shield is functionally recited).
In regard to claim 7, (see interpretation 2) Martin discloses including a cam follower (the inwardly projecting side of 29) for engaging an axial cam of the main body (the axial cam and main body are functionally recited).
 In regard to claim 10, Martin discloses including an elastomeric insert (15; rubber septum) having a plurality of ribs (edges engaging insert 15).
In regard to claim 11, (see interpretation 2) Martin discloses including radial and axial cam mechanisms (either side of 29 project inwardly or outwardly from 25).
In regard to claim 12, (see interpretation 2) Martin discloses including a distal end cap (41) and a proximal inwardly projecting lip (29) for retaining the removable needle shield therein after removal of the removable needle shield from the syringe.
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin in view of Low (US 2010/0152670).
Martin discloses all of the limitations recited in the independent claim but fails to disclose the one or more axial slits of claim 6.

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the device of Martin with the slit of Low to provide for a needle cap that prevented needle stick injuries.
Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin in view of Comescu (US 2007/0129722).
Martin discloses all of the limitations recited in claim 1 but fails to expressly disclose a cut-through arrow on an outer surface for indicating a direction of rotation as is recited in claim 13. 
Comescu teaches an engraved arrow (35) on an outer surface (see Figure 1) for indicating directional attachment (see par. [0023]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Martin with the engraved arrow of Comescu to provide an engraved indicator on the outer surface.
In regard to claim 14, Martin discloses wings (either side of 29) extending outwardly for assisting in rotating (functional limitation). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,526,846. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Claims 1-12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,314,985. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Allowable Subject Matter
Claims 5 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Allowability is predicated upon the resolution of the double patenting rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783